                          UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:                                        :      Chapter 13
Kevin J. Koch,
       Debtor                                 :      Case No. 20-bk-00478-HWV

                                              :

                                              :      Motion to Approve Sale of Real Estate

                                              :


                                             ORDER

       Upon consideration of the Motion to Approve Sale of Real Estate and the facts in this

case and all objections having been resolved;

       It is hereby ORDERED and DECREED that the motion to approve the sale of

60 Shakespeare Drive, also known as 301 Shakespeare Circle, Albrightsville, Penn Forest

Township, County of Carbon, Pennsylvania 18210, in accordance with the terms and conditions

set forth in the motion, including the requirement that The Bank of New York Mellon/Bank of

America’s mortgage shall be paid in full at the time of the sale, subject to a proper, non-expired,

payoff quote, or that lien will otherwise remain on the property, is hereby GRANTED.




Case 5:20-bk-00478-HWV         Doc 75 Filed 07/14/21 Entered 07/14/21 18:00:49                 Desc
                               Main Document    Page 1 of 1
